Citation Nr: 0836616	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) initial disability 
rating for service-connected bilateral plantar hyperhidrosis.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1985, from November 1990 to June 1999 and from July 
1999 to March 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

Procedural history

In the September 2004 decision, the RO granted the veteran's 
claim of entitlement to service connection for bilateral 
plantar hyperhidrosis and assigned a noncompensable 
disability rating.  In May 2005, the RO received the 
veteran's Notice of Disagreement (NOD) as to the 
noncompensable disability rating assigned.  In September 
2005, a decision review officer (DRO) conducted a de novo 
review of the claim, and confirmed the RO's findings in a 
Statement of the Case (SOC).  The veteran disagreed and 
initiated this appeal.  The appeal was perfected by the 
timely filing of the veteran's substantive appeal (VA Form 9) 
in November 2005.

In September 2008, the veteran presented sworn testimony at a 
personal hearing in Washington D.C., which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

Representation

The record indicates that throughout the course of this 
appeal, the veteran has been represented by the Disabled 
American Veterans.  However, in August 2008, the Non 
Commissioned Officers Association was appointed as the 
veteran's representative.  The veteran was represented by 
that organization at the September 2008 Board hearing. 



Issues not on appeal

In the September 2004 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
mitral valve prolapse.  In the May 2005 NOD, the veteran 
expressly disagreed with that denial.  The RO addressed this 
service connection claim in its September 2005 SOC.  The 
veteran filed a substantive appeal in November 2005; however, 
she specifically referenced only the issue of service 
connection for hyperhidrosis of the feet.  An appeal as to 
the claim of entitlement to service connection for mitral 
valve prolapse has therefore not been perfected.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2007) [if 
the SOC addressed multiple issues, the substantive appeal 
must either indicate that all issues are being appealed or it 
must specifically identify the issues being appealed].  
Accordingly, that issue is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a SOC is issued by VA].

The September 2004 rating decision also denied the veteran's 
claim of entitlement to service connection for a 
gastrointestinal disorder, as well as, her claim of 
entitlement to an increased disability rating for her 
service-connected lumbar strain.  As evidenced by the claims 
file, the veteran has not disagreed with the denial of those 
issues and, as such, neither issue is in appellate status.  
See Archbold, supra.


FINDING OF FACT

The veteran's bilateral plantar hyperhidrosis is manifested 
by excessive sweating as well as occasional complaints of 
foot odor, blisters, sensitivity to cold, itching, pain, and 
peeling of the toenails.




CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for the veteran's service-connected bilateral plantar 
hyperhidrosis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7832 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to a compensable initial 
evaluation for her service-connected bilateral plantar 
hyperhidrosis.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See  38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the veteran received a general VCAA 
notice letter, dated January 2004, in conjunction with her 
then pending, and later granted, claim of entitlement to 
service connection for bilateral plantar hyperhidrosis.  
Although the aforementioned VCAA letter did not specifically 
include any information pertaining to evidence necessary to 
substantiate a claim for a higher rating, once service 
connection is granted the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.  In any event, as is detailed below, 
the veteran received further VCAA notice pertaining to 
increased ratings in March 2006. 

The RO informed the veteran of VA's duty to assist her in the 
development of her claim in the January 2004 VCAA letter.  
Specifically, the veteran was informed that VA would assist 
her in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the veteran that 
VA would make reasonable efforts to request such records.  
The letter also indicated that a VA examination would be 
provided, if necessary to substantiate the claim.

The January 2004 letter stated:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original.]

The March 2006 VCAA letter specifically requested:  "If you 
have any information or evidence that you have not previously 
told us about or given to us, and that information or 
evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence now."  This 
complies with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b), in that it informed the 
veteran that she could submit or identify evidence other than 
what was expressly requested by the RO.  [The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in the March 
2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the veteran's 
claim was re-adjudicated in SSOCs dated March 2007 and May 
2007, following the issuance of the March 2006 Dingess 
letter.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  According to VA Office of General Counsel, because 
this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

Further, the veteran has not alleged that she received 
inadequate VCAA notice.  See Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008), [holding as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection: "that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate her claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The pertinent evidence of record 
includes multiple statements of the veteran, service 
treatment records, as well as VA and private treatment 
records.  Additionally, the veteran was afforded a VA 
examination in September 2004.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative, who has presented argument on 
her behalf.  Further, as indicated above, she testified at a 
personal hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The veteran suffers from bilateral plantar hyperhidrosis.  
She is currently assigned a noncompensable disability rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7832 
[hyperhidrosis].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran, through her representative, has argued that her 
service-connected disability should be rated under a 
different diagnostic code.  See the September Board hearing 
transcript, pgs. 14-15.  However, neither the veteran or her 
representative has pointed to any specific alternate 
Diagnostic Code.

After careful review, the Board believes that Diagnostic Code 
7832 is most appropriate because it pertains specifically to 
the veteran's diagnosed disability [hyperhidrosis].  Although 
the Board recognizes that Diagnostic Code 7832 is somewhat 
referential to hyperhidrosis of the hands, the Diagnostic 
Code specifies levels of functional impairment that may be 
analogously analyzed with regard to the feet.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and  Accordingly, 
the Board concludes that the veteran's service-connected 
bilateral plantar hyperhidrosis is appropriately rated under 
Diagnostic Code 7832.  

Specific schedular criteria

Under Diagnostic Code 7832 [hyperhidrosis], the following 
levels of disability are included.

30%:  Unable to handle paper or tools because of moisture, 
and unresponsive to therapy.

0%:  Able to handle paper and tools after therapy.

See 38 C.F.R. § 4.118, Diagnostic Code 7832 (2007).

The criteria for a 30 percent rating are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].


Analysis

Initial matter - Mittleider concerns

The Board notes that the veteran's medical records repeatedly 
document symptoms of and treatment for hallux limitus, hallux 
vargus, bilateral hammertoes, degenerative joint disease of 
the right first metaphalangeal joint, as well as mild adducto 
varus deformities both fifth toes.  See, e.g.,  the VA 
examination report dated September 2004; a VA treatment 
record dated October 2003; and a private treatment record of 
Dr. N.D.R. dated January 2001.  The veteran is not service-
connected for these disabilities.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and another disability in the absence of medical evidence 
which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  
In this case, the medical evidence clearly indicates that the 
hyperhydrosis is manifested by excessive sweating of the 
feet.  Other, musculoskeletal, symptomatology of the 
veteran's feet will not be considered in assigning a 
disability rating for the service-connected bilateral plantar 
hyperhidrosis.

Schedular rating

As was discussed above, in order for a 30 percent disability 
rating to be assigned, functional impairment analogous to the 
inability to handle paper or tools because of moisture and 
unresponsiveness to therapy, must be demonstrated.  See 38 
C.F.R. 
§ 4.118 (2007). For the reasons expressed immediately below, 
the Board finds that the veteran's bilateral plantar 
hyperhidrosis symptoms are consistent with the currently 
assigned noncompensable disability rating under 38 C.F.R. § 
4.118, Diagnostic Code 7832. Although the disorder appears to 
be unresponsive to therapy, there is no evidence of 
functional loss.
  

The veteran was afforded a VA examination in September 2004.  
At that time, the examiner diagnosed the veteran with 
bilateral plantar hyperhidrosis and noted her history of 
blistering on the plantar aspect of both feet as well as 
between the toes.  The veteran reported occasional odor from 
both feet during increased sweating.  

The symptoms described in the September 2004 examination are 
generally consistent with the other competent medical 
evidence of record.  Specifically, an October 2003 VA 
treatment note documented the veteran's complaints of 
excessive moisture of the feet.  Additionally, a private 
treatment record dated June 1992 documented plantar moisture 
as well as soft large blisters of both feet.  See a Kaiser 
Permanente treatment record dated June 1992.

The veteran's multiple statements as well as her hearing 
testimony detailed the lifestyle difficulties associated with 
plantar hyperhidrosis: specifically, the daily use of topical 
creams, foot powders, shoe insoles, and the inability to wear 
open-toed shoes.  See September 2008 Board hearing 
transcript, pgs. 4-5.  Additionally, the veteran indicated 
that despite her use of these prescribed treatments, the 
symptoms of her bilateral plantar hyperhidrosis remain fairly 
constant.  Id., pg. 10.  The veteran also testified that she 
occasionally experiences itching and pain on the balls of her 
feet as well as an increased sensitivity of her feet to cold, 
which she associates with the hyperhidrosis.  Id., pgs. 5, 9.

The veteran's symptoms are not, however, indicative of 
functional impairment as contemplated by the Diagnostic Code.  
See 38 C.F.R. §§ 3.321, 4.1 (2007).  Medical treatment 
records have repeatedly indicated that the veteran ambulates 
normally.  See, e.g., the VA treatment record dated September 
2003.  Further, there is no evidence to suggest that the 
veteran has experienced significant occupational impairment 
as a result of her plantar hyperhidrosis.  The veteran 
maintains a sedentary job as a computer specialist.  She 
testified that the only effect that the hyperhidrosis 
symptoms have while at work is that if she must walk to the 
bathroom or to another office, she might have to stop and air 
out her feet or, occasionally, wipe them with a towel.  See 
September 2008 Board hearing transcript, pg. 13.

It appears that the veteran's hyperhydrosis of the feet is 
unresponsive to therapy.  There is no indication that any 
treatment modality has, or would, ameliorate the problem.  
However, as indicated above in order for a 30 percent 
disability rating to be assigned there must be functional 
loss as well as unresponsiveness to therapy.

Taking into consideration the evidence of record, the Board 
finds that the veteran's service-connected bilateral plantar 
hyperhidrosis is most appropriately rated as noncompensably 
disabling pursuant to Diagnostic Code 7832.  The Board 
recognizes that the veteran's service-connected bilateral 
plantar hyperhidrosis is an embarrassing disability for her 
and may occasionally be inconvenient.  However, the 
disability ratings contemplated by the Diagnostic Code are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 C.F.R. §§ 3.321, 4.1 (2007).  As indicated above, no such 
impairment is demonstrated by the evidence of record.

Accordingly, the medical evidence does not support an 
increased disability evaluation for the veteran's bilateral 
plantar hyperhidrosis under the Diagnostic Code.  For these 
reasons, the currently assigned noncompensable disability 
rating will be continued.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the veteran's disability rating for 
bilateral plantar hyperhidrosis has been assigned a 
noncompensable disability rating, effective from January 9, 
2004, the date of her service connection claim.  It appears 
from the medical records and the veteran's own statements 
that the bilateral plantar hyperhidrosis symptomatology has 
not appreciably changed since the date of service connection.  
The Board therefore finds that a noncompensable disability 
rating was correctly assigned for the entire period from 
January 9, 2004.  

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
bilateral plantar hyperhidrosis.  See Bagwell v. Brown, 9 
Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  
The evidence of record indicates that the veteran works as a 
computer specialist, which is a sedentary job.  While she has 
stated that the plantar hyperhidrosis is occasionally 
inconvenient at work, there is no indication that this 
disability has caused her to miss work or created unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record 
demonstrates that the veteran has not required 
hospitalization as a result of her bilateral plantar 
hyperhidrosis symptomatology.  Further, the record does not 
demonstrate any other reason why an extraschedular rating 
should be assigned.  Accordingly, because there is no factor 
which takes the disability outside the usual rating criteria, 
the Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the veteran does not meet the criteria for a 
compensable disability rating for her service-connected 
bilateral plantar hyperhidrosis.  The benefit sought on 
appeal is therefore denied.


ORDER

Entitlement to an increased (compensable) initial disability 
rating for service-connected bilateral plantar hyperhidrosis 
is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


